Citation Nr: 0126910	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  00-22 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for service-
connected thrombocythemia and leukocytosis from October 1, 
1997, to November 18, 1999; and entitlement to an initial 
rating in excess of 10 percent for service-connected 
thrombocythemia from November 18, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1972 to 
August 1975 and from January 1997 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an original rating action of April 
1999 in which the RO granted service connection for 
thrombocythemia and leukocytosis and assigned an initial 
noncompensable rating, effective October 1, 1997, under 
Diagnostic Codes (DCs) 7704-7705.  See 38 C.F.R. § 4.117 
(2001). 

The veteran filed a notice of disagreement in November 1999, 
contending his service-connected disorders warranted a higher 
initial rating.  A revised rating action of March 2000 
increased the initial ratings to 10 percent, effective 
November 18, 1999.  For ease of discussion, the Board has 
treated the original issues before it as one.  The RO 
continued its decision by rating action of April 2000.

In April 2000, the veteran filed a notice of disagreement 
with the April 2000 RO decision.  A statement of the case 
(SOC) was issued in June 2000.  The veteran submitted a 
substantive appeal in November 2000, and with no hearing 
requested. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  During periods from the veteran's service discharge to 
the current time, he has been on hydroxyurea, a 
myelosuppressive agent for treatment of his thrombocythemia 
and leukocytosis.

3.  During all other times he has not been on a 
myelosuppressant agent, the veteran's service connected blood 
disability has not required a phlebotomy and has been stable.


CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 percent 
for thrombocythemia and leukocytosis is warranted during the 
times the veteran was on hydroxyurea and for three months 
following cessation of such therapy, subject to the criteria 
pertaining to the payment of monetary benefits.  During all 
other periods of time, a 10 percent rating and no greater is 
warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (current version at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)); 38 C.F.R. 
§§ 4.7, 4.20, 4.27, 4.31; 4.117, Diagnostic Code 7704 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the veteran was diagnosed with a 
myeloproliferative disorder in service, namely essential 
thrombocytosis.  (Thrombocytosis, also called 
thrombocythemia, is an increase in the number of circulatory 
platelets.  Platelets are found in the blood of all mammals 
and chiefly known for their role in blood coagulation.  
Dorland's Illustrated Medical Dictionary 140, 1835 (29th ed. 
2000)).  Some leukocytosis was also observed.  (Leukocytosis 
is a transient increase in the number of leukocytes in the 
blood, often seen pathologically accompanying hemorrhaging.  
A leukocyte may also be called a white blood cell.  Dorland's 
Illustrated Medical Dictionary 984 (29th ed. 2000)).  Service 
medical records, dated in August 1997, indicated that 
thrombocytosis is a "permanent blood disorder for which [the 
veteran] will require lifelong treatment."  The veteran 
filed a claim for service connection for thrombocythemia and 
leukocytosis in April 1998.

Two special VA examinations were provided in May 1998.  
During an examination for lymphatic disorders, the examiner 
noted no medical history of lymph node pathology.  Upon 
physical examination, no lymphadenopathy was present.  In 
conclusion, the examiner diagnosed no lymph system pathology.  
During an examination for hemic disorders, the veteran's 
subjective complaints included frequent fatigability, 
headaches, shortness of breath upon exertion, and 
lightheadedness.  The examiner noted the veteran was 
prescribed hydroxyurea, but was advised to decrease his use 
of the drug.  Laboratory tests in May 1998 showed that the 
veteran's platelet count was normal at 318,000, but white 
blood cell count, red blood cell count, hemoglobin, and 
hematocrit were depressed.  The examiner diagnosed active 
essential thrombocythemia and stated that "with current 
laboratory values, light labor not advisable."

Treatment records from the Butler VA Medical Center (VAMC), 
in Pennsylvania, were obtained by the RO in February 1999.  
These records demonstrate a consistent diagnosis of essential 
thrombocytosis from September 1997 to December 1998.  In 
September 1997, the veteran reported that he was prescribed 
hydroxyurea (a form of myelosuppressive therapy), at one 
tablet per day.  Laboratory tests results showed a platelet 
count of 483,000, and a normal complete blood count.  In 
December 1997, the veteran's platelet count increased to 
664,000, and skin lesions were observed.  In late January 
1998, the veteran's platelet count decreased to 607,000.  The 
veteran's platelet count decreased in March 1998, to 354,000, 
and hydroxyurea was stopped for one week.  On May 8, 1998, 
the veteran's platelet count decreased to 318,000, and 
hydroxyurea, a myelosuppressive drug, was decreased to allow 
bone marrow recovery.  (Myelosuppressive describes an agent 
that causes bone marrow suppression.  Dorland's Illustrated 
Medical Dictionary 1168 (29th ed. 2000)).  Later, in May 
1998, the veteran's platelet count decreased to 279,000.  A 
June 1998 entry indicated that the veteran had stopped taking 
hydroxyurea since May 1998.  A platelet count of 396,000 was 
recorded.  In August 1998, the veteran's thrombocythemia was 
noted to be asymptomatic, with a platelet count of 540,000.  
In September 1998, the veteran was in guarded condition, with 
a platelet count of 645,000.  The veteran returned for 
examination in October 1998, and was asymptomatic.  With a 
platelet count of 720,000, the examiner reiterated 
discontinuation of hydroxyurea.  On November 28, 1998, the 
veteran was treated for complaints of burning sensation in 
his feet, moving up through his legs.  His headaches had 
returned, and he felt irritable.  He described his symptoms 
as the same symptoms he experienced in service.  The 
physician diagnosed, inter alia, thrombocytosis.  Laboratory 
tests indicated that the veteran's platelet count had 
increased to 808,000, and the veteran was directed to resume 
hydroxyurea at one tablet per day.  In December 1998, 
laboratory tests revealed a platelet count of 789,000 and the 
veteran reported improvement with occasional headaches.  His 
hydroxyurea prescription was increased to 2 tablets daily.

Treatment records from Pittsburgh VAMC were received by the 
RO in March 1999.  In March 1999, the veteran was observed to 
be clinically doing well, with a platelet count of 746,000 
and a normal white blood cell count.  The veteran reported 
some problems with fatigue, and an inability to work full-
time.  The examiner noted that the veteran knew "his 
platelet count is up because he does not feel as well, his 
vision is blurred, he develops headaches, and feels 
sluggish" and that "he feels better on" hydroxyurea.  The 
veteran was diagnosed with essential thrombocytosis.

In April 1999, the veteran was granted service connection for 
thrombocythemia and leukocytosis, evaluated noncompensable.  
In his November 1999 notice of disagreement, the veteran 
requested a higher initial rating for thrombocythemia and 
leukocytosis, stating that the disorders affected his ability 
to find employment.  He identified Butler and Pittsburgh 
VAMCs as sources of relevant treatment.

VA examinations for hemic and lymphatic disorders were 
arranged in January 2000.  The veteran's lymphatic system was 
deemed normal.  During the veteran's hemic disorders 
examination, he complained of fatigability and tiring easily 
when manually working.  The veteran's diagnosis of essential 
thrombocythemia was continued, and a high platelet count of 
519,000 was noted.  The examiner recommended against any 
manual labor of several hours' duration.

In March 2000, the RO granted compensable ratings of 10 
percent to service-connected thrombocythemia and 
leukocytosis.  Additional treatment records from the 
Pittsburgh VAMC were received in March 2000.  The records 
revealed that, during a May 1999 examination, the veteran 
reported that he was "feeling fine" and was asymptomatic.  
His lymph nodes were normal upon palpation.  Findings in 
October 1999 and January 2000 were essentially the same.  The 
RO continued its decision in April 2000.

In March 2001, the RO advised the veteran of the newly 
enacted Veterans Claims Assistance Act through written 
correspondence.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  The RO invited the veteran to submit additional 
evidence regarding his claims, and informed him of VA's duty 
to assist the veteran.  In response, the veteran identified 
Walter Reed Army Medical Center, the Pittsburgh VAMC (from 
whom records were already obtained), and the Huston Clinic. 

Treatment records from the Huston Clinic (Clarion Hospital) 
demonstrated chronic elevated platelet counts from October 
2000 to April 2001 and a continued diagnosis of essential 
thrombocytosis.

Outpatient treatment records from the Pittsburgh VAMC noted 
that in June 2000, the veteran's platelet count was 950,000.  
His lymph nodes were normal on palpation.  In October 2000, 
the veteran's platelet count was over one million and his 
hydroxyurea prescription was increased.  In January 2001, the 
veteran was observed to be asymptomatic and in stable 
condition, with a platelet count around 700,000.  In June 
2001, the veteran's platelet count decreased further to 
approximately 550,000.


II.  Analysis

By decision of April 2000, the Board notes that the RO has 
developed this matter in light of Fenderson v. West, 12 Vet. 
App. 119, and has continued its original initial 
noncompensable rating effective October 1, 1997 and prior to 
November 18, 1999.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of time 
based on the facts found).  The veteran and his 
representative contend that the veteran's service-connected 
disability warrants a higher initial rating, and any such 
initial rating should date back to the effective date 
originally assigned by the RO in April 1999.  The Board will 
proceed to review the propriety of the ratings assigned since 
service connection was granted.

Although essential thrombocythemia and leukocytosis are 
unlisted conditions, they may be rated by analogy to 
Diagnostic Code (DC) 7704, for polycythemia vera, another 
proliferative disorder.  38 C.F.R. § 4.117, DC 7704; see also 
38 C.F.R. §§ 4.20, 4.27.  (Proliferation is the reproduction 
or multiplication of similar forms, especially of cells.  
Polycythemia vera is characterized by abnormal proliferation 
of all hematopoietic bone marrow elements and an absolute 
increase in red cell mass and total blood volume.  Dorland's 
Illustrated Medical Dictionary 1430, 1466 (29th ed. 2000)).  
On the other hand, essential thrombocythemia is characterized 
by elevated platelets.  Dorland's Illustrated Medical 
Dictionary, 1706 (28th ed. 1994).  The rating criteria for 
polycythemia vera are as follows:

7704  Polycythemia vera:
During periods of treatment with myelosuppressants 
and for
three months following cessation of 
myelosuppressant
therapy............................................................100
Requiring phlebotomy............................................40
Stable, with or without continuous 
medication...............10

Note: Rate complications such as hypertension, 
gout, stroke or
thrombotic disease separately.

38 C.F.R. § 4.117, DC 7704.

a.  Thrombocythemia

Following a complete review of the claims folder, the Board 
finds that an increased evaluation to 100 percent is 
warranted for the veteran's thrombocythemia under DC 7704, 
for all periods of time during which he was on hydroxyurea 
and for three months thereafter.  In this regard, the 
regulations specifically provide that a total rating is to be 
provided during periods of treatment and for three months 
thereafter with a myelosuppressant drug.  In this case, 
hydroxyurea is such a drug.  During all other periods, there 
is no indication that his condition was stable, and thus a 10 
percent rating is warranted during such other periods when 
the veteran was not on the drug.  This grant, however, is 
subject to the applicable criteria governing the monetary 
payment of VA benefits.  As the medical evidence does not 
demonstrate that the veteran required phlebotomy, his 
disorder does not warrant a rating higher than 10 percent 
under DC 7704 during the time periods the 100 percent rating 
is not assignable.  As to the veteran's leukocytosis, the 
Board notes that this condition is part and parcel of the 
veteran's service connected essential thrombocythemia and is 
not a separate chronic disability which warrants a separate 
rating.  As noted above leukocytosis is merely a transient 
increase in the number of leukocytes in the blood.  

b.  The Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).  The Board has also considered the statutes 
pertaining to VA's duty to assist in effect prior to the 
enactment of the Veterans Claims Assistance Act of 2000, and 
determines that the new law is more favorable.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Regarding the applicability of the new law, the Board notes 
that further development was not warranted in this case.  The 
Board notes that by virtue of the RO's letter advising the 
veteran of the Veterans Claims Assistance Act, the RO has 
fulfilled its duty to notify the veteran of its duty to 
assist.  Furthermore, records were obtained from all 
identified sources of medical treatment and the veteran was 
afforded two VA examinations.  


ORDER

Entitlement to an initial rating of 100 percent for 
thrombocythemia is granted for those periods of time the 
veteran was taking hydroxyurea and for three months 
thereafter, subject to the applicable criteria governing the 
payment of monetary benefits.  During all other periods of 
time, a rating of 10 percent is warranted, subject also to 
the applicable criteria governing the payment of monetary 
benefits.


REMAND

Following a complete review of the claims folder, the Board 
finds that additional development action is required for 
compliance with the notice and duty to assist provisions 
contained in the Veteran Claims Assistance Act of 2000.  
Outpatient treatment records indicate the veteran suffers 
hypertension.  As cited above, 38 C.F.R. § 4.117, DC 7704 
indicates hypertension as a complication of polycythemia 
vera.  An appropriate VA examination should be provided to 
determine whether current hypertension is a complication of 
service-connected thrombocythemia.  38 U.S.C.A. 
§ 5103A(d)(2); 66 Fed. Reg. at 45, 631 (to be codified at 
38 C.F.R. § 3.159(c)(4)(i)).  The veteran should be advised 
to identify all sources of relevant treatment for 
hypertension, as such evidence is may substantiate his claim.  
38 U.S.C.A. § 5103(a); 66 Fed. Reg. at 45, 630 (to be 
codified at 38 C.F.R. § 3.159(b)(1)).

The veteran is herein advised that, in keeping with VA's duty 
to assist, as announced in Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.  

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations are 
fully complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are 
addressed.  This should include inquiring 
of the veteran as to the names and 
addresses of all medical care providers 
from whom he received treatment for 
hypertension.

2.  All relevant medical records 
identified by the veteran and not 
previously acquired should be associated 
with the claims folder upon obtaining 
authorization.  If any records requested 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified and given the 
opportunity to submit the evidence on 
their own.

3.  After associating with the claims 
folder all documents pursuant to the 
development requested above, the veteran 
should be afforded an appropriate VA 
examination by a physician to determine 
the date of onset and relationship, if 
any, of hypertension and service 
connected blood disease.  It is 
imperative that the physician designated 
to examine the veteran reviews the 
evidence in the claims folder, to include 
a complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a legible report.  The 
physician(s) should respond to the 
following questions:

I.  When was hypertension first 
manifested?

II.  Whether the veteran's 
hypertension is at least as likely 
as not a complication of 
thrombocythemia.  The highlighted 
standard of proof should be utilized 
in formulating a response.   

4.  After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the veteran's claim, the specific matter 
being whether the veteran's hypertension 
is a complication of his thrombocythemia.  
If so, the RO should proceed to provide an 
appropriate rating, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  If the veteran fails to 
appear for the examination, the letter 
notifying him of the date and time of the 
examination and the address to which it 
was sent should be included in the claims 
folder.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims folder is returned to the Board 
for further review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

